Citation Nr: 0707818	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the veteran's tinnitus had 
its origin during or as a result of his active military 
service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In view of the 
grant as to the issue of entitlement sought by the veteran in 
this case, there is no need for additional notice or 
development.

II.  Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

III.  Factual Background

The service medical records (SMRs) are entirely negative for 
complaints, findings, or diagnosis of any abnormal auditory 
condition, to include tinnitus.  The Board also notes that 
the veteran's separation document, DD Form 214, indicates 
that he served in the Republic of Vietnam as a field 
artillery crewman.  Among his awards and decorations were the 
Vietnam Service Medal, the Purple Heart, and the Vietnam 
Gallantry Cross with Palm.

When he was examined in July 1972, just several years after 
his service separation, the veteran did not note having 
tinnitus.  The remaining post-service records, which include 
VA and private treatment records dated from October 2001 to 
July 2004, include no medical reports showing treatment for 
tinnitus.  

There are essentially no pertinent clinical records 
associated with the claims file until January 2005, when the 
veteran underwent a VA audiology examination.  His primary 
complaint was of ringing in his ears.  He denied ear pain, 
vertigo, ear surgery, or ear drainage, but reported exposure 
to loud noise as a gunnery sergeant during service.  The 
veteran did not know the onset of his tinnitus, but thought 
it might have started in Vietnam.  His post-service noise 
history included brief employment with a mold company, with 
the use of hearing protection.  The examiner concluded that 
the etiology of the veteran's tinnitus could not be 
determined. 

The veteran presented testimony at a videoconference hearing 
in February 2006 concerning the onset and severity of his 
claimed tinnitus.  He testified that he was exposed to loud 
noise from the 105mm howitzers and other types of weapons 
fire, and that he did not have any hearing protection in 
service.  He testified that he complained of ringing in his 
ears to medics out in the field.  He denied any significant 
post-service noise exposure.  

IV.  Analysis

The veteran has asserted in statements submitted during the 
course of his claim and appeal that he sustained acoustic 
trauma to his ears coincident with his exposure to gunnery 
fire during his combat service in Vietnam.  The problem in 
this case is that the SMRs do not refer to tinnitus or other 
indications of the onset of a disability associated with a 
ringing or rushing sound in the ears, and the other available 
medical reports are dated many years after the veteran's 
active service ended.  Therefore, the question that must be 
answered in this case is whether the tinnitus the veteran has 
now is the result of the noise trauma he underwent in the 
late 1960s.  

The veteran's service personnel records confirm that he 
received the Purple Heart and that his MOS (military 
occupational specialty) was field artillery crewman.  
Therefore, since he is a veteran of combat against the enemy, 
and his allegations of acoustic trauma in service and 
resulting tinnitus are "consistent with the circumstances, 
conditions, or hardships of such service," it must be 
presumed that he sustained this trauma in the manner alleged, 
even though there is no official record of such incurrence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also 
Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  
Although the veteran's tinnitus was not diagnosed until 2005, 
the Board is satisfied that it cannot be clearly dissociated 
from his military service, and there is no countervailing 
medical opinion to the contrary.  

Having weighed the evidence both in support of and against 
this claim, the Board concludes that the preponderance of 
evidence is not against finding in favor of the veteran.  
Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


